DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05 October 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. In particular, the office notes that the submission of the Kinzer NPL document is not legible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, 14, 15, 29 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hot” in claims 4 and 5 (“hot combustion gas”) is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the context of the claims and corresponding specification what temperature is intended to be encompassed by recitation of “hot”.
Claim 11 recites the limitation "the non-condensed hydrocarbon product in the first effluent" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The office first of all notes that claim 1 recites “an effluent” and not a first effluent (the effluents recited in claim 1 include an effluent, from the first vessel, and a second effluent, from the second vessel). Furthermore, the effluent from the first vessel is not claimed as containing non-condensed hydrocarbon product, rather the first effluent contains working fluid, condensed hydrocarbon produced, condensable hydrocarbon product, and non-condensable hydrocarbon product. The office believes Applicant intended “the condensable hydrocarbon product in the effluent” in claim 11 as it is the only logical choice. The office respectfully submits that if Applicant wishes to maintain “first effluent” language, it must be corrected throughout the claim set.
Regarding claim 14, recitation of “can be sufficient” makes it unclear whether the limitation that follows limits the claim scope or not.
Claim 15 recites the limitation "wherein collecting liquid hydrocarbons from the first vessel comprises" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The office believes Applicant may have intended “from the second vessel.”
Claim 29 recites the limitation "the non-condensed hydrocarbon product" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The effluent from the first vessel is not claimed as containing non-condensed hydrocarbon product, rather the first effluent contains working fluid, condensed hydrocarbon produced, condensable hydrocarbon product, and non-condensable hydrocarbon product. The office believes Applicant intended “the condensable hydrocarbon product” in claim 29 as it is the only logical choice. 
Claim 35 recites “a combined effluent.” What is the relationship between this combined effluent and the combined effluent recited in claim 30?
Claim 37 recites the limitation “a third vessel in an emptying and refilling mode.” It is unclear what the relationship is between the third vessel introduced in claim 37 and the third vessel introduced in claim 22, in particular wherein the third vessel in claim 22 is specified as being in a cooling mode, whereas the fourth vessel is in an emptying and refilling mode.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 17, 29, 30, 34 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 11, based on the office’s understanding of the claim, as discussed in the 112(b) rejection, the claim additionally does not appear to further limit the scope of claim 1. Claim 1 already requires condensing the condensable hydrocarbon product in the second vessel when contacted with the oil shale (“the second vessel contains particulate oil shale having an average temperature below the production temperature so as to…condense at least a portion of the condensable hydrocarbon product”) and collecting condensed hydrocarbon product from the second vessel (“condensed hydrocarbons are consolidated with the condensed hydrocarbon product as a liquid…collecting liquid hydrocarbons from the second vessel, said liquid hydrocarbons including condensed hydrocarbon product”). Accordingly, the features of claim 11 appear to all be encompassed by claim 1.
Regarding claim 17, the office notes that claim 1 requires injecting the effluent (from the first vessel) into the second vessel, whereas claim 17 appears to be at odds with this limitation. In claim 17, the effluent from the first vessel is mixed with a portion of the second effluent to form a combined stream and the combined stream is injected into the first vessel. How do these embodiments work together? Effluent from the first vessel must be injected into the second vessel as per claim 1.
Regarding claim 29, claim 22 already requires condensing the condensable hydrocarbon product in the second vessel when contacted with the oil shale (“the second vessel contains particulate oil shale having an average temperature below the production temperature so as to…condense at least a portion of the condensable hydrocarbon product”) and collecting condensed hydrocarbon product from the second vessel (“condensed hydrocarbons are consolidated with the condensed hydrocarbon product as a liquid…collecting liquid hydrocarbons from the second vessel, said liquid hydrocarbons including condensed hydrocarbon product”). Accordingly, the features of claim 29 appear to all be encompassed by claim 22.
Regarding claim 30, the office notes that claim 22 requires “injecting the second effluent into a third vessel”, whereas claim 30 appears to be at odds with this limitation. Claim 30 sets forth mixing the second effluent with the effluent from the first vessel to form a combined stream and portions of the combined stream are injected into the first and second vessels. How do these embodiments work together? Effluent from the second vessel must be injected into the third vessel as per claim 22.
Regarding claim 34, the office notes that claim 30 (from which claim 34 depends via dependency to claim 31) requires mixing the effluent with the second effluent, whereas claim 34 appears to be at odds with this limitation. In claim 34, heat is added to the second effluent and then a portion of the second effluent is injected into the first vessel. How do these embodiments work together?
Regarding claim 35, the office notes that claim 22 requires injecting the effluent (from the first vessel) into the second vessel, whereas claim 35 appears to be at odds with this limitation. In claim 35, the effluent from the first vessel is mixed with a portion of the second effluent to form a combined stream and the combined stream is injected into the first vessel. How do these embodiments work together? Effluent from the first vessel must be injected into the second vessel as per claim 22. Claim 35 further suffers from the same issues discussed above with respect to claim 34 based upon dependency to claim 30.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 11, 16-22, 29 and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keracik (US 2015/0114885).
Regarding claims 1 and 11, Keracik discloses a method of recovering hydrocarbon products from oil shale, comprising:
injecting a working fluid (steam) into a first vessel in a pyrolysis mode, wherein the first vessel contains particulate oil shale, wherein the working fluid has a temperature at or above a production temperature, wherein the production temperature is sufficient to pyrolyze kerogen in the oil shale, wherein the particulate oil shale in the first vessel has an average temperature at or above the production temperature and is a stationary bed during heating (see [0038]; [0042]);
concurrently flowing an effluent out of the first vessel, the effluent including the working fluid, condensed hydrocarbon product, condensable hydrocarbon product, and non-condensable hydrocarbon product, and injecting the effluent in to a second vessel in a preheating mode, wherein the second vessel contains particulate oil shale having an average temperature below the production temperature so as to capture heat form the effluent sufficient to increase the average temperature of the particulate oil shale and to condense at least a portion of the condensable hydrocarbon product to increase a volume to the condense hydrocarbon product and to avoid rejecting heat to surrounding environment through external heat exchanges (inherent, no mention of external heat exchangers), and wherein the second vessel is a stationary bed during heating and mineral fines entrained in the effluent are at least partially removed from the effluent via filtering and absorption to the particulate oil shale and entrained mists of condensed hydrocarbons are consolidated with the condensed hydrocarbon product as a liquid (see Figs. 2 & 3; [0014]; [0043]-[0044]; [0047]; [0055]; claims 4  & 5);
concurrently collecting liquid hydrocarbons from the second vessel, the liquid hydrocarbons including the condensed hydrocarbon product (see Figs. 2 & 3; [0044]; [0047]); and
concurrently flowing a second effluent out of the second vessel, the second effluent including the working fluid and non-condensed hydrocarbon product, and recycling the second effluent to the first vessel (see Fig. 3, fluids exiting reactor B are sent to gas-liquid separator 360 where condensed oil is sent to production and remaining fluids are passed on; [0047]; [0056], which discloses that the process recycles all water, thus at least some water is inherently recycled to the first vessel via the flow lines of Fig. 3). 
Regarding claim 2, Keracik discloses wherein recycling the second effluent to the first vessel includes passing the second effluent through a third vessel in cooling mode, wherein the third vessel contains particulate spent oil shale at a temperature higher than a temperature of the second effluent, such that the second effluent is heated before being recycled to the first vessel (see Fig. 3, Reactor F in cooling mode, cooling loop 320 uses saturated steam and/or water, which is from a water recycle system; [0047]; [0050]; [0052]; [0056]).
Regarding claim 3, Keracik discloses adding additional heat to the second effluent after passing the second effluent through the third vessel, before injecting the second effluent into the first vessel (see [0052], high temperature steam returned 370 from the cooling loop 320 is the source of the steam for the hating loop 340, after additional heat is added).
Regarding claim 10, Keracik discloses wherein the working fluid is injected at a bottom portion of the fist vessel and wherein the effluent flows out a top portion of the first vessel (see Fig. 2; [0044]).
Regarding claim 16, Keracik discloses injecting a portion of the second effluent into the first vessel after adding heat to the second effluent (see [0052]).
Regarding claim 17, Keracik discloses mixing a portion of the second effluent with the effluent from the first vessel to form a combined effluent stream before adding the heat to the second effluent, wherein injecting the working fluid into the first vessel comprises injecting the combined effluent stream into the first vessel (see Fig. 3; [0052]).
Regarding claim 18, Keracik discloses adding heat to the combined effluent stream before injecting the combined effluent stream into the first vessel (see [0052]).
Regarding claim 19, Keracik discloses concurrently filling fresh oil shale into a third vessel in an emptying and refilling mode (see Fig. 3, Reactor E; [0013]; [0046]).
Regarding claim 20, Keracik discloses performing the method until the oil shale in the second vessel reaches the production temperature, and switching modes of the first, second, and third vessels after the oil shale in the first vessel reaches the production temperature such that the second vessel is in pyrolysis mode, the first vessel is in the emptying and refilling mode, and the third vessel is in the preheating mode (see [0018]; [0045]-[0047]).
Regarding claim 21, Keracik discloses wherein a time period for preheating the oil shale in the first vessel to production temperature is 7 hours, within the claimed range (see Table on pp. 6-7).
Regarding claims 22 and 29, Keracik discloses a method of recovering hydrocarbon products from oil shale, comprising:
injecting a working fluid (steam) into a first vessel in a pyrolysis mode, wherein the first vessel contains particulate oil shale, wherein the working fluid has a temperature at or above a production temperature, wherein the production temperature is sufficient to pyrolyze kerogen in the oil shale, wherein the particulate oil shale in the first vessel has an average temperature at or above the production temperature and is a stationary bed during heating (see [0038]; [0042]);
concurrently flowing an effluent out of the first vessel, the effluent including the working fluid, condensed hydrocarbon product, condensable hydrocarbon product, and non-condensable hydrocarbon product, and injecting the effluent in to a second vessel in a preheating mode, wherein the second vessel contains particulate oil shale having an average temperature below the production temperature so as to capture heat form the effluent sufficient to increase the average temperature of the particulate oil shale and to condense at least a portion of the condensable hydrocarbon product to increase a volume to the condense hydrocarbon product and to avoid rejecting heat to surrounding environment through external heat exchanges (inherent, no mention of external heat exchangers), and wherein the second vessel is a stationary bed during heating and mineral fines entrained in the effluent are at least partially removed from the effluent via filtering and absorption to the particulate oil shale and entrained mists of condensed hydrocarbons are consolidated with the condensed hydrocarbon product as a liquid (see Figs. 2 & 3; [0014]; [0043]-[0044]; [0047]; [0055]; claims 4  & 5);
concurrently collecting liquid hydrocarbons from the second vessel, the liquid hydrocarbons including the condensed hydrocarbon product (see Figs. 2 & 3; [0044]; [0047]);
concurrently flowing a second effluent out of the second vessel, the second effluent including the working fluid and non-condensed hydrocarbon product, and injecting the second effluent into a third vessel in cooling mode, wherein the third vessel contains particulate spent oil shale at a temperature higher than a temperature of the second effluent;
concurrently flowing a third effluent out of the third vessel and injecting the third effluent into the first vessel such that he working fluid injected into the first vessel comprises the third effluent (see Fig. 3, Reactor F in cooling mode, cooling loop 320 uses saturated steam and/or water, which is from a water recycle system; [0047]; [0050]; [0052]; [0056]); and
concurrently emptying spent oil shale from a fourth vessel in emptying and refilling mode, wherein the spent oil shale has already been heated to the production temperature to pyrolyze the kerogen int eh spent oil shale and then cooled below the production temperature  (see Fig. 3, Reactor E; [0013]; [0045]-[0046]).
Regarding claim 37, Keracik discloses concurrently filling fresh oil shale into a third vessel in an emptying and refilling mode (see Fig. 3, Reactor E; [0013]; [0046]).
Regarding claim 38, Keracik discloses performing the method until the oil shale in the second vessel reaches the production temperature, and switching modes of the first, second, and third vessels after the oil shale in the first vessel reaches the production temperature such that the second vessel is in pyrolysis mode, the first vessel is in the emptying and refilling mode, and the third vessel is in the preheating mode (see [0018]; [0045]-[0047]).
Regarding claims 39 and 40, the first stage of claim 39 is in line with the process described above with respect to claim 22 and is taught by Keracik. Keracik further discloses collecting liquid hydrocarbons from the first vessel (see Fig. 3; [0047]) and refilling the fourth vessel with fresh oil shale (see Fig. 3, Reactor E; [0013]; [0045]-[0046]). The remaining stages of claims 39 and 40 entail the switching of the mode of each of the reactors to the next mode upon completion of the mode in which it was in (i.e. from pyrolysis to cooling, from preheating to pyrolyzing; from cooling to emptying/refilling; and from emptying/refilling to preheating) in a cyclical manner. These features are additionally taught by Keracik (see Fig. 3; [0044]-[0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 23, 24 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Keracik, as cited in the claims above, in view of Patten (US 2019/0119578).
Regarding claims 4, 5, 23 and 24, Keracik does not disclose wherein the working fluid comprises a hot combustion gas.
Patten discloses using hot combustion gas as a working fluid in a process for pyrolyzing oil shale to recover hydrocarbons therefrom (see [0034]-[0036]). The process entails heating material through cogeneration of thermal and electrical energy (see [0036]). Patten discloses production of heat and electricity, wherein the heat source and electrical generator include a boiler with a turbine. Thus, a burner or other combustion chamber can result in the hot exhaust gas from which energy can be extracted to produce electricity (see [0044]). This integrated configuration reduces the total amount of energy expended to heat the oil shale (see [0035]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement the integrated configuration of Patten, wherein hot exhaust gas produced using a turbine that also produces electricity is used as the working fluid to pyrolyze oil shale, into the process of Keracik, in order to realize energy savings benefits, reducing the total amount of energy expended to heat the oil shale.
Regarding claim 41, Keracik discloses a startup process for an oil shale processing system, comprising (startup of the process is inherent in the disclosure of Keracik, as cited below): 
injecting a heated working gas into a first vessel containing particulate oil shale, wherein the working gas is at a temperature at or above a production temperature, the production temperature being a temperature sufficient to pyrolyze the particulate oil shale, wherein the particulate oil shale in the first vessel has an initial temperature below the production temperature and is a substantially stationary bed during heating  (see [0038]; [0042]); 
flowing an effluent out of the first vessel, wherein the effluent has an initial temperature at the initial temperature of the particulate oil shale in the first vessel (see Figs. 1 & 2; [0044]);  
at a later time when the effluent has a temperature above the initial temperature, injecting the effluent into a second vessel containing particulate oil shale to preheat the particulate oil shale in the second vessel, wherein the particulate oil shale in the second vessel has an initial average temperature below the production temperature so as to capture heat from the effluent sufficient to increase the average temperature of the particulate oil shale and to avoid rejecting heat to surrounding environment through external heat exchangers, and wherein condensable hydrocarbons in the effluent condense in the second vessel to form liquid hydrocarbons and mineral fines entrained in the effluent are at least partially removed from the effluent via filtering and adsorption to the particulate oil shale and entrained mists of condensed hydrocarbons are consolidated with the condensed hydrocarbon product as a liquid (see Figs. 2 & 3; [0014]; [0043]-[0044]; [0047]; [0055]; claims 4  & 5); 
recovering the liquid hydrocarbons from the second vessel (see Figs. 2 & 3); 
flowing a second effluent from the second vessel, wherein the second effluent has an initial temperature at the initial temperature of the particulate oil shale in the second vessel (see Figs 2 & 3; [0047]); 
at a later time when the particulate oil shale in the first vessel is substantially retorted, injecting the second effluent into a third vessel containing particulate oil shale to preheat the particulate oil shale in the third vessel, wherein the particulate oil shale in the third vessel has an initial temperature below the production temperature (see Fig. 3; [0047]); 
flowing a third effluent out of the third vessel, wherein the third effluent has an initial temperature below the production temperature (see [0047]); 
stopping the flow of heated working gas into the first vessel and injecting the third effluent into the first vessel to cool the particulate oil shale in the first vessel (see Fig. 3, Reactor F in cooling mode, cooling loop 320 uses saturated steam and/or water, which is from a water recycle system; [0047]; [0050]; [0052]; [0056]); and 
at a later time when the particulate oil shale in the first vessel has cooled below the production temperature, emptying the first vessel and refilling the first vessel with fresh oil shale (see [0045]-[0046]).
Keracik does not disclose wherein the working gas comprises methane or natural gas.
Dana discloses that natural gas is a suitable working fluid for providing the heat source for pyrolyzing oil shale (see [0039]). Substituting the water/steam used in Keracik for natural gas, as disclosed in Dana, for the same purpose of providing heat for pyrolyzing oil shale would have been obvious to a person of ordinary skill in the art and associated with a reasonable expectation of success.
Claims 6-8, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Keracik, as cited in the claims above.
Regarding claims 6 and 25, Keracik discloses wherein the particulate oil shale in the first vessel and in the second vessel has an average particle size less than about 6 inches (15.24 cm) (see [0038]), overlapping the claimed range.
Regarding claim 7, Keracik does not disclose the height of the vessels as claimed (see Table on p. 6, disclosing a height of 40 ft). However, Keracik discloses that the system is scalable (see [0013]). The claimed height is not considered to patentably distinguish the instant claims over the Keracik reference, wherein when the only difference between the prior art and the claims is a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, such device is not patentably distinct from the prior art device. MPEP 2144.04 IV A.
Regarding claims 8 and 26, Keracik discloses wherein the production temperature is about 400 to 900°F (see [0038]), overlapping the claimed range.
Claims 9, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Keracik, as cited in the claims above, in view of Lewandowski et al (“Efficiency and proportions of waste tyre pyrolysis products depending on the reactor type – A review”).
Regarding claims 9, 27 and 28, Keracik does not disclose the claimed configuration, wherein working fluid (or effluent) is injected at a top portion of the vessel and wherein the effluent flows out a bottom portion of the vessel.
In this regard, the office notes that such a configuration is a known alternative in the art to the configuration of injecting working fluid in the bottom and effluent flowing out of the top of the reactor (see Lewandowski: Fig. 6, compared to Figs 14 & 15). Selecting the particular configuration amounts to nothing more than routine experimentation and would be associated with a reasonable expectation of success. Given the finite number of configurations of such reactors, selecting one which achieves the desired objectives of heating and pyrolyzing the oil shale would be an obvious design choice for a person of ordinary skill in the art and amounts to nothing more than routine experimentation. Absent new or unexpected results, the claimed configuration is not considered to patentably distinguish over the cited prior art.
Claims 12-15 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Keracik, as cited in the claims above, in view of Dana et al (US 2008/0190815).
Regarding claims 12 and 30, Keracik discloses a mixed effluent stream being returned for injecting (see Fig. 3; [0047]; [0052; [0056], wherein all water is recycled including as steam to the different reactors in the heating loop). However, Keracik does not disclose the specific configuration of claims 12 and 30, wherein the effluent and the second effluent are mixed to form a combined effluent stream and a first portion is injected into the first vessel while a second portion is injected into the second vessel.
Dana is directed to improved recovery of hydrocarbons from hydrocarbon containing materials, including oil shale (see [0006]; [0008]). In particular, Dana discloses mixing an effluent with a second effluent to from a combined effluent stream of oil shale produce gases that are collected in conduits 135 and injecting a first portion into a first area while injecting a second portion into a second area (see Figs. 1, 4; [0059]; [0079]; [0082]). This configuration provides controlled heating of permeable bodies (see [0082]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Keracik by mixing effluents from the first and second vessels to form a combined effluent and injecting portions into the first and second vessel, as suggested by Dana, in order to improve the heating control in the process.
Regarding claims 13 and 31, Dana discloses adding heat to the combined effluent stream before splitting the first portion and the second portion (see Figs. 1, 4; [0079]; [0082]).
Regarding claims 14 and 32, determining the amount of heat to add, i.e. to what temperature, amounts to nothing more than routine experimentation for a person of ordinary skill in the art. A person of ordinary skill in the art would readily optimize the temperature to which the stream is heated (i.e. amount of heat added) in order to provide the heat necessary to carry out the intended reaction(s) within the vessels. Absent a showing of criticality or unexpected results, the claimed temperature range is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 15 and 33, Keracik discloses collecting liquid hydrocarbons from the first vessel comprising removing liquid hydrocarbons from the effluent stream before adding heat to the effluent steam (see Fig. 3; [0047]; [0056], effluent is routed to gas-liquid separator 350).
Regarding claim 34, Keracik discloses adding heat to the second effluent after passing the second effluent  and injecting the second effluent into the first vessel (see [0052], high temperature steam returned 370 from the cooling loop 320 is the source of the steam for the hating loop 340, after additional heat is added).
Regarding claim 35, the office is of the position that the limitations of claim 35 have been addressed in the rejection of claim 30 above (please refer to 112(b) and (d) rejections of claim 35).
Regarding claim 36, Dana discloses adding heat to the combined effluent stream before splitting the first portion and the second portion (see Figs. 1, 4; [0079]; [0082]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772